FILED
                              NOT FOR PUBLICATION                           JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARTURO LOPEZ DELGADILLO;                         No. 08-70958
GUILLERMINA CASTILLO DE LOPEZ,
                                                 Agency Nos. A075-736-591
               Petitioners,                                  A075-736-592

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Arturo Lopez Delgadillo and Guillermina Castillo de Lopez, husband and

wife and natives and citizens of Mexico, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

judge’s (“IJ”) decision denying their applications for cancellation of removal. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review de novo the claims of due

process violations in immigration proceedings. Sandoval-Luna v. Mukasey, 526

F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We deny the petition for review.

      We agree with the BIA’s conclusion that petitioners failed to establish any

prejudice stemming from the IJ’s denial of their request for a continuance, because

they failed to state what testimony Dr. Morales would provide that might have

affected the outcome of the proceedings. See Cano-Merida v. INS, 311 F.3d 960,

965 (9th Cir. 2002) (requiring prejudice to prevail on a due process challenge).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70958